DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The IDS submitted on 11/10/2021 has been entered and considered by the Examiner. 
Claim Objections 
Claim 16 is objected to because of the following informalities: 
Claim 16 recites “can be”.  Language that suggests or makes optional (i.e., can be) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04). 
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-44 of U.S. Patent No. 9,942,881, over claims 10-18 of U.S. Patent No. 10,271,309 B2 and over claims 1-18 of U.S. Patent No. 11,197,271. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application recite the same subject matter of U.S. Patent Nos. 9,942,881 B2, 10,271,309 B2 and 11,197,271.   
Note that the following table is an example that compares the claims of present invention with the relevant claims of U.S. Patent Nos. 9,942,881 B2, 10,271,309 B2 and 11,197,271, wherein the different parts of the claims being compared are underlined.  Those not underlined are the same or effectively the same parts. 

Instant application (17/523,099)
U.S. Patent No. 9,942,881 B2  (14/212,927)
1. A method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the 5method comprising: 
while operating according to the TDD scheme:

receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive subframes; and  

10interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive subframes.  





2017. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: 
a transceiver; 
a processor associated with the transceiver; and memory containing instructions executable by the processor, 

whereby the 25wireless device is operative to: 
wireless devise is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive subframes; and
 30subframes; and  

3000-139C2 / P42362-US3interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive subframes.   
24. A method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the method comprising: 
while operating according to the TDD scheme:

 receiving a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 


interrupting an uplink transmission on the first radio resources to listen for a second uplink grant from the radio network node during a gap in the first radio resources assigned for the first multiple transmit time interval uplink transmission, wherein the first radio resources comprise a set of consecutive subframes, and wherein the gap is a time domain gap within the set of consecutive subframes. 
    
    44. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: 
a transceiver; 
a processor associated with the transceiver; and a memory containing instructions executable by the processor, 

whereby the wireless device is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 


interrupting an uplink transmission on the first radio resources to listen, via the transceiver, for a second uplink grant from the radio network node during a gap in the first radio resources assigned for the first multiple transmit time interval uplink transmission, wherein the first radio resources comprise a set of consecutive subframes, and wherein the gap is a time domain gap within the set of consecutive subframes. 



Instant application (17/523,099)
U.S. Patent No. 10,271,309 B2  (15/900,328)
1. A method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the 5method comprising: 




while operating according to the TDD scheme:

receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive subframes; and  

10interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive subframes.  








2017. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: 
a transceiver; 
a processor associated with the transceiver; 

and memory containing instructions executable by the processor, 

whereby the 25wireless device is operative to: 
wireless devise is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive subframes; and
30subframes; and  

3000-139C2 / P42362-US3interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive subframes.   
10. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: a transceiver; a processor associated with the transceiver; and memory containing instructions executable by the processor, whereby the wireless device is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 

interrupting an uplink transmission on the first radio resources to listen, via the transceiver, for a second uplink grant from the radio network node during a gap in the first radio resources assigned for the first multiple transmit time interval uplink transmission, wherein the first radio resources comprise a set of consecutive subframes, wherein the gap is a time domain gap within the set of consecutive subframes, and wherein the gap comprises a contiguous gap spanning at least one of the subframes within the set of consecutive subframes.

10. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: 
a transceiver; a processor associated with the transceiver;

and memory containing instructions executable by the processor, 

whereby the wireless device is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns first radio resources for a first multiple transmit time interval uplink transmission; and 


interrupting an uplink transmission on the first radio resources to listen, via the transceiver, for a second uplink grant from the radio network node during a gap in the first radio resources assigned for the first multiple transmit time interval uplink transmission, wherein the first radio resources comprise a set of consecutive subframes, wherein the gap is a time domain gap within the set of consecutive subframes, and wherein the gap comprises a contiguous gap spanning at least one of the subframes within the set of consecutive subframes.


Instant application (17/523,099)
U.S. Patent No. 11,197,271 B2  (16/351,014)
1. A method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the 5method comprising: 

while operating according to the TDD scheme:

receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive subframes; and  

10interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive subframes.  



2017. A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: 
a transceiver; 
a processor associated with the transceiver; 

and memory containing instructions executable by the processor, 

whereby the 25wireless device is operative to: 
wireless devise is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive subframes; and
30subframes; and  

3000-139C2 / P42362-US3interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive subframes.   
1. (Currently Amended) A method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the method comprising: 

while operating according to the TDD scheme: 

receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive uplink subframes; and 

interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission to receive a second uplink grant, the gap comprising a time domain gap within the set of consecutive uplink subframes.


17. (Currently Amended) A wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network, the wireless device comprising: a transceiver; 
a processor associated with the transceiver; 

and memory containing instructions executable by the processor, 

whereby the wireless device is operative to: 

while operating according to the TDD scheme: 

receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission, the radio resources comprising a set of consecutive uplink subframes; and 

interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission to receive a second uplink grant, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive uplink subframes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2009/0046605 A1, hereinafter “Gao”) in view of Zhao et al. (US 2015/0188793 A1, hereinafter “Zhao”).
As to claim 1:
Gao discloses a method of operation of a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network (method of UE operating according to a TDD scheme in a cellular network; see Figs. 3A and 7; [0022]; [0028]), the 5method comprising: while operating according to the TDD scheme (TDD frame structure; see Fig. 3A): 
receiving a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission (receiving UL grant 303B assigning three UL subframes/TTI 312, 313 and 314; see Figs. 3A and 7; [0055]; [0022]; [0028]), the radio resources comprising a set of consecutive subframes (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]); and  
10the radio resources assigned for the multiple transmit time interval uplink transmission (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]).
Gao does not explicitly disclose 10interrupting an uplink transmission on the radio resources during a gap in the radio resources, the gap comprising a time domain gap within the set of consecutive subframes.
However, Zhao discloses 10interrupting an uplink transmission on the radio resources during a gap in the radio resources (UE to stop receiving and sending data over the current operating band for a period of time; see [0006]-[0007]; [0037]), the gap comprising a time domain gap within the radio resources (see [0006]; [0037] note: period of time = time domain gap; sending data/uplink transmission uses radio resources/subframes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao into Gao’s system/method because it would allow interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a time domain gap within the set of consecutive subframes.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform a cell handover between different frequencies or systems (Zhao; [0006]).
As to claim 2:
Gao discloses the resources for multiple transmit time interval uplink transmission (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap.  
However, Zhao discloses performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap (UE to stop receiving and sending data over the current operating band for a period of time; see [0006]-[0007]; [0037]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao into Gao’s system/method because it would allow performing a first portion of the multiple transmit time interval uplink transmission prior to the gap; and performing a remaining portion of the multiple transmit time interval uplink transmission after the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform a cell handover between different frequencies or systems (Zhao; [0006]).
As to claim 3:
Gao discloses the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose wherein a position of the gap is a position relative to an end of the radio resources.
However, Zhao discloses wherein a position of the gap is a position relative to an end of the radio resources (a measurement gap when cells in different duplex modes or different TDD UL/DL configurations are aggregated by a UE; see [0011]; [0006]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao into Gao’s system/method because it would allow wherein a position of the gap to be a position relative to an end of the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform a cell handover between different frequencies or systems (Zhao; [0006]).
As to claim 17:
Gao discloses a wireless device operating according to a Time Division Duplexing, TDD, scheme in a cellular communications network (UE operating according to a TDD scheme in a cellular network; see Figs. 3A and 7; [0022]; [0028]), the wireless device comprising: 
a transceiver (transceiver 10D; see Fig. 7; [0082]); 
a processor associated with the transceiver (processor 10A and transceiver 10D; see Fig. 7; [0082]); and 
memory containing instructions executable by the processor (memory 10B storing program executable by processor 10A; see Fig. 7; [0082]), whereby the 25wireless device (UE 10; Fig. 7; [0055]) is operative to: 
while operating according to the TDD scheme (TDD frame structure; see Fig. 3A): 
receive, via the transceiver, a first uplink grant from a radio network node that assigns radio resources for a multiple transmit time interval uplink transmission (receiving UL grant 303B assigning three UL subframes/TTI 312, 313 and 314; see Figs. 3A and 7; [0055]; [0022]; [0028]), the radio resources comprising a set of consecutive 30subframes (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]); and  3000-139C2 / P42362-US342 
10the radio resources assigned for the multiple transmit time interval uplink transmission (three UL subframes 312, 313 and 314; see Fig. 3A; [0055]).
Gao does not explicitly disclose 10interrupting an uplink transmission on the radio resources during a gap in the radio resources, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive subframes.
However, Zhao discloses 10interrupting an uplink transmission on the radio resources during a gap in the radio resources (UE to stop receiving and sending data over the current operating band for a period of time; see [0006]-[0007]; [0037]), the gap comprising a contiguous gap spanning at least one subframe within the radio resource (see [0006]; [0037]; [0052] note: period of time = time domain gap; sending data/uplink transmission uses radio resources/subframes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao into Gao’s system/method because it would allow interrupting an uplink transmission on the radio resources during a gap in the radio resources assigned for the multiple transmit time interval uplink transmission, the gap comprising a contiguous gap spanning at least one subframe within the set of consecutive subframes.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform a cell handover between different frequencies or systems (Zhao; [0006]).
As to claim 18:
Gao discloses the resources for multiple transmit time interval uplink transmission (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap.  
However, Zhao discloses performing a first portion of the resources prior to the gap; and performing a remaining portion of the resources after the gap (UE to stop receiving and sending data over the current operating band for a period of time; see [0006]-[0007]; [0037]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao into Gao’s system/method because it would allow performing a first portion of the multiple transmit time interval uplink transmission prior to the gap; and performing a remaining portion of the multiple transmit time interval uplink transmission after the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform a cell handover between different frequencies or systems (Zhao; [0006]).
As to claim 19:
Gao discloses the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant (see Fig. 3A; [0028]-[0029]; [0055]).  Gao does not explicitly disclose wherein a position of the gap is a position relative to an end of the radio resources.
However, Zhao discloses wherein a position of the gap is a position relative to an end of the radio resources (a measurement gap when cells in different duplex modes or different TDD UL/DL configurations are aggregated by a UE; see [0011]; [0006]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao into Gao’s system/method because it would allow wherein a position of the gap to be a position relative to an end of the radio resources assigned for the multiple transmit time interval uplink transmission by the first uplink grant.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform a cell handover between different frequencies or systems (Zhao; [0006]).

Claims 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2009/0046605 A1) in view of Zhao (US 2015/0188793 A1) and further in view of Siomina et al. (US 2012/0252487 A1, hereinafter “Siomina”).
As to claim 6: 
The combined system/method of Gao and Zhao discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is defined by a cellular communications network standard.  
However, Siomina discloses wherein a position of the gap is defined by a cellular communications network standard (Use a pre-defined measurement gap configuration; see Figs. 1-2; [0143]; [0053]; [0219] note: LTE network standard).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Zhao as it would allow wherein a position of the gap to be defined by a cellular communications network standard.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 7:
The combined system/method of Gao and Zhao discloses the invention set forth above, but does not explicitly disclose receiving signaling comprising 5an indication of a position of the gap from the radio network node.  
However, Siomina discloses receiving signaling comprising 5an indication of a position of the gap from the radio network node (the radio network node 204 to configure a measurement gap for positioning to be used by the UE 202; [0074]; [0027]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Zhao as it would allow receiving signaling comprising 5an indication of a position of the gap from the radio network node.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 8:
The combined system/method of Gao and Zhao discloses the invention set forth above, but does not explicitly disclose wherein a position of the gap is semi-statically configured individually for the wireless device and/or for a plurality of wireless devices including the wireless device.    
However, Siomina discloses wherein a position of the gap is semi-statically configured individually for the wireless device and/or for a plurality of wireless devices including the wireless device (the same gap pattern is used for all types of inter-frequency and inter-RAT measurements. Therefore, E-UTRAN must provide a single measurement gap pattern with constant gap duration for concurrent monitoring (i.e. cell detection and measurements) of all frequency layers and RATs; [0026]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Zhao as it would allow wherein a position of the gap to be semi-statically configured individually for the wireless device and/or for a plurality of wireless devices including the wireless device.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 9:
The combined system/method of Gao and Zhao discloses the invention set forth above, but does not explicitly disclose receiving Radio Resource Control, RRC, signaling comprising an indication of a position of the gap from the radio network node.    
However, Siomina discloses receiving Radio Resource Control, RRC, signaling comprising an indication of a position of the gap from the radio network node (The gap configuration is signaled to the UE over RRC protocol; [0027]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Zhao as it would allow receiving Radio Resource Control, RRC, signaling comprising an indication of a position of the gap from the radio network node.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 10:
The combined system/method of Gao and Zhao discloses the invention set forth above, but does not explicitly disclose receiving a dynamic configuration of the gap.    
However, Siomina discloses receiving a dynamic configuration of the gap (The measurement gap configuration 234 is determined and optimized accounting for the information (parameters) in the indication/request 232; [0131]; [0209]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina into the combined system/method of Gao and Zhao as it would allow receiving a dynamic configuration of the gap.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).
As to claim 12:
The combined system/method of Gao and Zhao discloses interrupting the uplink transmission during the gap (UE to stop receiving and sending data over the current operating band for a period of time; see Zhao [0006]-[0007]; [0037]), but does not explicitly disclose prior to interrupting the uplink transmission during the gap, determining whether the gap is to be used;  25upon determining that the gap is to be used, interrupting the uplink transmission during the gap; and upon determining that the gap is not to be used, continuing the uplink transmission during the gap without interruption.      
However, Siomina discloses determining whether the gap is to be used (decide to configure measurement gap; see Fig. 3 element 308; [0074]);  25upon determining that the gap is not to be used (decide to not configure measurement gap; see Fig. 3 element 308; [0074]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siomina, in which a determination is used to determine whether the gap is to be used or not, into the combined system/method of Gao and Zhao as it would allow prior to interrupting the uplink transmission during the gap, determining whether the gap is to be used;  25upon determining that the gap is to be used, interrupting the uplink transmission during the gap; and upon determining that the gap is not to be used, continuing the uplink transmission during the gap without interruption.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to enhance performance of the system overall (Siomina; see [0063]-[0072]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2009/0046605 A1) in view of Zhao (US 2015/0188793 A1) in view of Siomina (US 2012/0252487 A1) and further in view of Wang et al. (US 2016/0353389 A1, hereinafter “Wang”).
As to claim 11:
The combined system/method of Gao, Zhao and Siomina discloses the invention set forth above, but does not explicitly disclose wherein receiving the dynamic configuration of the gap comprises receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant.  
However, Wang discloses wherein receiving the dynamic configuration of the gap comprises receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant (When receiving uplink grant signaling sent by a network-side device, the terminal acquires the first uplink transmission gap according to the received uplink grant signaling; see Fig. 1; [0140]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combined system/method of Gao, Zhao and Siomina as it would allow wherein receiving the dynamic configuration of the gap to comprise receiving an indication of a presence of the gap in the first uplink 20grant and/or an indication of a position of the gap in the first uplink grant.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce uplink interference as well as enable a base station to control uplink transmission power, thereby improving the system as a whole (Wang; [0004]-[0005]).
Allowable Subject Matter
Claims 4, 5, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476